UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6140



KEENAN L. MCCOY,

                Plaintiff - Appellant,

          v.


DARNLY E. HODGE, SR., Superintendent, Riverside Regional Jail;
MS. BEACH, Accounting Tech, Riverside Regional Jail; T.
MCINTIRE, Sergeant, Riverside Regional Jail; LAURA M. REEDY,
Notary Public,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-01163-GBL-BRP)


Submitted:   June 30, 2008                 Decided:    July 10, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keenan L. McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keenan   L.   McCoy   appeals    the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         McCoy v. Hodge, No. 1:07-cv-01163-GBL-BRP (E.D.

Va. Dec. 13, 2007).            We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented    in   the

materials      before    the    court   and    argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                        -2-